Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
1. The following is an examiner’s statement of reasons for allowance: the prior-art, the prior-art, Lamb (US Patent 6823522), in view of Yeung (US PGPub 20050165822), in view of Rodriguez (US PGPub 20080189679), and further in view of McGreevy (US PGPub 20100050097) failed to disclose: a method, comprising: importing, by a computer having an application development environment, an application package into the application development environment, the application package including a previously configured entity model of an entity and a file associated with the previously configured entity model, the file containing a property name and corresponding data type for every property of the entity; creating, by the computer, a placeholder entity model for an entity in an application under development in the application development environment; and importing, by the computer, the previously configured entity model into the placeholder entity model, the importing including adding entity building blocks of the entity associated with the previously configured entity model to the entity in the application under development in the application development environment, the importing producing an entity model for the entity in the application under development in the application development environment; receiving, by the computer, user-specified configuration information for the entity building blocks of the entity in the application under development in the application development environment; and customizing, by the computer based at least in part on the user-specified configuration information for the entity building blocks, the entity in the application under development in the application development environment, wherein the user-specified configuration information for the entity building blocks comprise entity building block settings for the application under development in the application development environment, the customizing having no effect on the previously configured entity model or the entity associated therewith, as recited by the independent claim 1.

Regarding Claim 1, the closest prior-art found, Lamb, Yeung, Rodriguez and McGreevy discloses of a method, comprising: importing, by a computer having an application development environment, an application package into the application development environment, the application package including a previously configured entity model of an entity and a file associated with the previously configured entity model, the file containing a property name and corresponding data type for every property of the entity; importing, by the computer, the previously configured entity model into the placeholder entity model, the importing including adding entity building blocks of the entity associated with the previously configured entity model to the entity in the application under development in the application development environment, the importing producing an entity model for the entity in the application under development in the application development environment; receiving, by the computer, user-specified configuration information for the entity building blocks of the entity in the application under development in the application development environment; and customizing, by the computer based at least in part on the user-specified configuration information for the entity building blocks, the entity in the application under development in the application development environment, wherein the user-specified configuration information for the entity building blocks comprise entity building block settings for the application under development in the application development environment. 
 	Individually, Lamb teaches of the developer would create a new application project and import existing integration objects into the project. The user interface may be a graphical display which displays the imported integration objects. The user interface may be a graphical display which displays the imported integration objects. 
Yeung teaches of the application package including a previously configured entity model of an entity and a file associated with the previously configured entity model, the file containing a property name and corresponding data type for every property of the entity.
Rodriguez teaches that the model builder plugin is an extension point in the model deployer, which enables the addition of new modeling concepts and their deployment. Thus, the model can be extended and/or customized by the model builder plugin. The model designer interface is the extension 
McGreevy teaches that the user can select entire process operations, or select individual machine configurations [user-specific configurations] to build the basic visualization system used to create the final industrial automation visualization system.
However, the prior art, Lamb, Yeung, Rodriguez and McGreevy failed to disclose the following subject matter such as “creating, by the computer, a placeholder entity model for an entity in an application under development in the application development environment; and customizing, by the computer based at least in part on the user-specified configuration information for the entity building blocks, the customizing having no effect on the previously configured entity model or the entity associated therewith”
Claim 8 is the system claim, similar to the claim 1, and claim 15 is the product claim, similar to the claim 1. Therefore, claims 1-20 are allowed. 

2. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UK JEON whose telephone number is (571)270-3649.  The examiner can normally be reached on 9am-6pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant 






/JAE U JEON/Primary Examiner, Art Unit 2193